_` '*.W UBRAFW

NO. 30465

    

23

§§ §§

m 3

IN THE SUPREME COURT OF THE*STATE OF HAWA §§
7 §§

ANTHONY GOUVEIA, P€titiOH€I, §§

vs. n 99

DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI‘I, R€Sp d€Ht.

ORIGINAL PROCEEDlNG

ORDER

(By: Moon, Nakayama, Acoba,

C.J.,

Duffy, and Recktenwald, JJ.)

Upon consideration of the petition for a writ of

mandamus filed by petitioner Anthony Gouveia, it appears that

petitioner fails to demonstrate a clear and indisputable right to

relief. Therefore,

petitioner is not entitled to mandamus

relief. ee HRS § 602-5(3)

984 P.2d 688, 693 (l999) (Mandamus relief is

available to compel an official to perform a duty allegedly owedi

to an individual only if the individual’s claim is clear and

certain, the official's duty is ministerial and so plainly

prescribed as to be free from doubt, and no other remedy is

available.); Salling v. Moon,

lO98, lO99 n.3

76 Hawafi 273, 274 n. 3, 874 P.2d

(l994) (A duty is ministerial where the law

prescribes and defines the duty to be performed with such

precision and certainty as to leave nothing to the exercise of

discretion and judgment.). Accordingly,

@3‘\\.:1

IT IS HEREBY ORDERED that the clerk of the appellate
court shall process the petition for a writ of mandamus without
payment of the filing fee.

IT IS FURTHER ORDERED that the petition for a writ of
mandamus is denied.

DATED: Honolulu, HawaiUq' May l2, 20lO.

JSO'»*/f/L@z O.  &/f>~
/@\M' seq
Q@mLa»&AQJ9\~

/77»»\'\¢‘:`. /L¢@Q`L»v